Citation Nr: 1523744	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating for total right knee arthroplasty in excess of 30 percent prior to August 29, 2014, and 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for right total knee arthroplasty (TKA).  In a subsequent September 2014 rating decision, an RO granted a higher rating of 60 percent effective August 29, 2014.

By way of background, in a February 2006 rating decision, an RO denied a rating in excess of 30 percent for right TKA.  Within one year of this determination, the Veteran did not express disagreement with the assigned disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the February 2006 rating action became final.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's total right knee replacement has been productive of chronic residuals consisting of severe painful motion of the right knee.

2.  The evidence shows that for the entire appeal period the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Effective November 22, 2010, the criteria for a rating of 60 percent for total right knee replacement are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2014). 

2.  The criteria for a rating in excess of 60 percent for total right knee replacement are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2014). 

3.  Effective November 22, 2010, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this decision, the Board grants entitlement to a TDIU and a 60 percent evaluation for right TKA for the entire appeal period.  As such, no discussion of VA's duty to notify and assist is necessary with respect to those issues.  

As to the issue of a rating in excess of 60 percent for right TKA, the duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in January 2011 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of STRs, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified post-service treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was provided with VA examinations in January 2011, December 2013, and August 2014.  The Board finds that the January 2011 and August 2014 reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, and described his disabilities and symptoms in detail.  The Veteran has not reported, nor does the record show, that his right knee has worsened in severity since the most recent examination in September 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's total right knee replacement is currently rated 30 percent disabling prior to August 29, 2014, and 60 percent disabling thereafter.  He contends that for the entire appeal period his symptoms have warranted a 60 percent evaluation (see representative submission received in October 2014).  The Board agrees.

Prosthetic replacement of the knee joint is rated under DC 5055.  Under that code, a 100 percent rating is warranted for one year following knee replacement surgery.  The Veteran was awarded this rating from July 26, 2004 to August 31, 2005.  Under DC 5055, subsequent to the 100 percent rating granted for one year following implantation of the prosthesis, a 30 percent evaluation is the minimum evaluation available.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are rated as 60 percent disabling.  38 C.F.R. § 4.71a, DC 5055.  

Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, or 5262, which respectively pertain to ankylosis, limitation of extension, and impairment of the tibia and fibula.  The maximum schedular evaluation available under these three analogous codes is 60 percent.

VA treatment records dated in November 2010 show reports of right knee pain currently at 7 out of 10 (7/10).  The pain had been constant for more than three months and at best was 6/10 and at worst was 10/10.  In January 2011 the Veteran was diagnosed with chronic knee pain post TKA and a VA examiner found objective evidence of pain with active motion.  The Veteran reported that his right knee pain had never resolved after the TKA.  Treatment records show that the pain has been managed with medication, including NSAIDs, hydrocodone, and tramadol.  The August 2014 VA examiner found chronic residuals of severe painful motion.

A December 2013 VA examination was not able to be completed in any meaningful way (objective testing was not conducted); thus the Board finds that the resulting opinion is inadequate and not probative.

The RO granted a 60 percent evaluation effective August 29, 2014, based on the findings of the VA examination conducted on that date.  However, the Board finds that the medical and lay evidence support a finding that the Veteran's chronic residuals consisting of severe painful motion have been present for the entire appeal period.  Therefore, a 60 percent disability evaluation is warranted effective November 22, 2010 (the date the claim for an increased rating was received).

Sixty percent is the maximum possible schedular evaluation available for a total knee replacement.  There are no other DCs under which the Veteran might receive a higher evaluation.  Therefore, a rating in excess of 60 percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's total right knee replacement is characterized by chronic residuals consisting of severe painful motion in the affected extremity.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered the effect on the Veteran's employment, as discussed in the TDIU section, below.  The Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of total right knee replacement symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the appeal period, service connection was in effect for left TKA rated 30 percent disabling prior to August 29, 2014 and 60 percent thereafter, and right TKA rated 60 percent disabling for the entire period.  Therefore, for the entire appeal period the Veteran has had two or more service-connected disabilities with at least one ratable at 40 percent or more.  Further, under the Combined Ratings Table at 38 C.F.R. § 4.25, for the entire appeal period the Veteran's combined rating has been 70 percent or more.  Thus he has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period.

The record, including a formal TDIU claim application received in April 2012, shows that the Veteran has not been employed full time since 2001 (the year of his left TKA).  His right TKA took place in May 2004.  The Veteran has an Associate Degree in Office Administration and at a November 2004 VA examination he reported that he worked 30 hours per week in a desk job.  The 2012 TDIU application confirms he worked part time in administration until October 2005.  At the January 2011 VA examination, he reported that he quit work in 2005 due to "medical problems and family issues."  In November 2013 and October 2014 submissions from his representative, the Veteran clarified that the "medical problems" referred to at this examination are the residuals of the TKA.  He did not work at all from October 2005 until September 2010.  After his spouse was laid off he attempted to work part time in retail from September 2010 to October 2010, earning $350 per month.  He could not do the job because his knee locked at work and caused him to frequently call in sick.  

During the appeal period, the Veteran has not been employed at all.  The 2011 examiner stated that the right TKA had significant effects on his usual occupation; namely decreased mobility.  The August 2014 VA examiner opined that the Veteran's service-connected knee disabilities impact his ability to work, as he "states he is unable to walk, sit or stand for prolonged periods of time, [and] states he cannot stand in one place.  He can walk a block but legs get tight on walking."  The examiner observed mild instability in the right knee after the Veteran took four to five steps without the support of his cane.

Entitlement to a TDIU is based on an individual's particular circumstances and VA must take into account the individual Veteran's education, training, and work history.  Rice, 22 Vet. App. at 452; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Here, the competent and probative evidence shows that the Veteran had to quit his job in administration (the field in which he is trained) due at least in part to residuals of his bilateral TKA.  His attempt to work part time in retail was unsuccessful because of knee symptoms.  VA examiners found that his service-connected disabilities significantly impact his ability to work due to decreased mobility and inability to sustain prolonged standing, sitting, or walking.  Indeed, he has not been employed since October 2010.  Therefore, the Board finds that the evidence supports a finding that a TDIU is warranted for the entire appeal period.


ORDER

Effective November 22, 2010, a 60 percent rating, but no higher, for total right knee replacement is granted, subject to the law and regulations governing payment of monetary benefits.

Effective November 22, 2010, a total disability rating based on individual unemployability is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


